PER CURIAM.
The Florida Bar instituted proceedings charging respondent bar member Stanford F. Abram with seven counts of severe violations of the Code of Professional Responsi*1031bility Disciplinary Rules. See The Florida Bar v. Abram, No. 59,692 (Fla. Jan. 21, 1982) (complaint dismissed concurrently with this opinion). Respondent now petitions the Court pursuant to Florida Bar Integration Rule, article XI, rule 11.08(2) and (6), for leave to resign without leave to reapply for bar admission and has agreed in his petition to remain personally liable to his former clients for any trust money owing and to the Client’s Security Fund for any payment it may make to satisfy respondent’s trust fund obligations.
In view of respondent’s alleged conduct, we grant the petition to resign. Execution shall issue against respondent for the bar’s cost in both this proceeding and in case No. 59,692 in the amount of $15,067.96.
It is so ordered.
ADKINS, Acting C. J., and BOYD, OVERTON, ALDERMAN and MCDONALD, JJ., concur.